Citation Nr: 0507149	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  99-14 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to 
September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied the veteran's application 
to reopen a claim of service connection for an acquired 
psychiatric disorder.  The veteran perfected a timely appeal 
of this determination to the Board.

In February 2000, the veteran and his father testified at a 
hearing held at the local VA office before the undersigned 
Veterans Law Judge (formerly known as a Member of the Board).

In October 2000, the Board remanded this matter for further 
development and adjudication.  

In a December 2001 decision, the Board reopened the veteran's 
claim of service connection for acquired psychiatric disorder 
but denied service connection for this disability on the 
merits.  The veteran appealed the Board's December 2001 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which in a January 2003 order, granted the 
parties' joint motion for remand, vacating the Board's 
December 2001 decision and remanding the case for compliance 
with the terms of the joint motion.

When this matter was again before the Board in October 2003, 
the Board remanded this case to comply with the terms of the 
Court's January 2003 order.  Because the RO has confirmed and 
continued the denial of the appellant's claim, this appeal 
was returned to the Board for further appellate 
consideration.




FINDINGS OF FACT

1.  The medical evidence clearly and unmistakably shows that 
the veteran's chronic paranoid schizophrenia pre-existed 
service.

2.  The medical evidence does not clearly and unmistakably 
show that the veteran's chronic paranoid schizophrenia was 
not aggravated during service.


CONCLUSION OF LAW

As a matter of law, the criteria for service connection for 
chronic paranoid schizophrenia have been met.  38 U.S.C.A. 
§§ 1111, 1112, 1131. 5107(b) (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2004); VAOPGCPREC 3-2003 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below, no further assistance is required.

Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  In addition, for certain chronic 
diseases, such as psychoses, including schizophrenia, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for psychoses is one year.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  The one-year presumption applies 
both to conditions that pre-dated the veteran's entry into 
service, and to those that were first diagnosed subsequent to 
service separation.  See Splane v. West, 216 F.3d 1058, 1068-
69 (Fed. Cir. 2000).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The law provides that a veteran who served during a period of 
war, or during peacetime service after December 31, 1946, is 
presumed to be in sound condition when he or she entered into 
military service, except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  Here, 
the Report of Medical Examination at service entry shows that 
the veteran was found to be psychiatrically normal.  As such, 
he is presumed sound with respect to his psychiatric 
condition.  

In his statements and testimony, the veteran essentially 
argues that service connection is warranted for paranoid 
schizophrenia because the condition pre-existed service, he 
maintains that it was aggravated during his period of active 
duty, and that service connection is thus warranted on an 
aggravation basis.

In a recent precedent opinion issued subsequent to the 
Board's December 2001 decision, VA's General Counsel held 
that to rebut the presumption of sound condition under 38 
U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 
(2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).  Additionally, the General Counsel has held 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as section 3.304(b) states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service.  The General Counsel has 
determined that Section 3.304(b) is therefore invalid and 
should not be followed.  Id.  

The Board has reviewed the voluminous pertinent lay and 
medical evidence of record.  Because the record is replete 
with evidence showing that the veteran suffers from chronic 
paranoid schizophrenia and the record clearly shows that he 
received treatment for psychiatric disability prior to 
service, the Board will focus on the evidence that relates to 
whether this disability clearly and unmistakably existed 
prior to service and whether there is clear and unmistakable 
evidence that the disability was not aggravated by service.  
See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000); see 
also VAOPGCPREC 3-2003 (2004).

As noted above, the service medical records show that the 
veteran was found to be psychiatrically normal at service 
entry.  The service medical records reflect however, that he 
was seen for psychiatric problems on several occasions, and 
in January 1990 he was diagnosed as having adjustment 
disorder with mixed disturbance of emotions and conduct; and 
personality disorder not otherwise specified with dependent 
and immature features.  In June 1990, he was hospitalized for 
psychiatric observation due to disorganized behavior and 
unusual speech patterns.  The discharge summary indicates 
that the veteran displayed personality characteristics, 
including immaturity and impulsivity, and that he was without 
motivation for continued duty; separation was strongly 
recommended.  The report of medical examination conducted in 
June 1990, for the purpose of the veteran's separation from 
active duty, revealed a normal psychiatric evaluation.

Private medical records, dated prior to the veteran's entry 
into active duty, show that he was hospitalized for 
complaints of auditory hallucinations in 1988, and that he 
was treated by a psychiatrist for this condition for 
approximately nine months.  In addition, the veteran's father 
stated that he initially became aware of the veteran's mental 
health problems in July 1988.  Further, a private counselor 
reported in July 1988 that she had met the veteran in July 
1988 and that he stated that he had been hallucinating for 
the prior year.  Similarly, a July 1988 adult outpatient 
assessment from the County of San Diego Department of Health 
Services shows that he was diagnosed as having atypical 
psychosis, and September 1988 treatment notes reflect that 
the veteran reported seeing visions and the examiner's 
impression that the veteran had a disorganized manner.  
Moreover, in October 1988 the veteran admitted to seeing 
"dots" and hearing voices.

In October 1995, the veteran was afforded a formal VA 
psychiatric examination.  At the outset of his report, the 
psychiatrist stated that he had reviewed the veteran's claims 
folder and noted they disclosed that the veteran had a pre-
existing schizophrenic illness.  Following his interview of 
the veteran and based on his review of his medical history, 
the psychiatrist diagnosed the veteran as having chronic 
paranoid schizophrenia that existed prior to service.

In January 1999, the same psychiatrist who performed the 
October 1995 VA psychiatric examination again formally 
evaluated the veteran.  Following his interview of the 
veteran and review of his records, the psychiatrist diagnosed 
him as having schizoaffective disorder, in partial remission.  
Subsequent to offering this impression, he referenced his 
earlier examination report and reiterated that the veteran's 
psychiatric disability existed prior to service.  With regard 
to whether the condition was aggravated during or as a 
consequence of his period of active duty, he stated, "I 
frankly doubt that the brief period of time in the service 
made his condition worse."

In February 2000, the veteran and his father testified at a 
hearing conducted before the undersigned Veterans Law Judge.  
During the hearing, the veteran reported that he had been 
initially diagnosed as having a psychiatric disability in 
1987 or 1988.  In addition, the veteran stated that he began 
hearing voices and having hallucinations prior to entering 
service.  The veteran added that he received treatment from a 
psychiatrist for approximately one year.  He further 
testified that he began to experience symptoms during service 
and that he received treatment while on active duty.

In a September 2003 report, the veteran treating psychologist 
at the San Diego, California, VA Medical Center indicated 
that he had treated the veteran for one year and that he had 
chronic paranoid schizophrenia.  The examiner opined that the 
veteran's symptoms predated his entry into active service, 
but that the disability was likely exacerbated by his 
military training, including the stress of boot camp.

In light of the foregoing, the Board finds that the evidence 
shows that the veteran's paranoid schizophrenia clearly and 
unmistakably existed prior to service.  This is based not 
only on the pre-service medical records, but also the 
statements and testimony of the veteran and his father, as 
well as the opinion of the January 1999 VA examiner and the 
September 2003 impression offered by his treating VA 
psychologist.  Indeed, the Board emphasizes that the veteran 
agrees with this determination.  

The Board further concludes, however, that because the 
evidence is equivocal on the issue of whether his chronic 
paranoid schizophrenia was aggravated by service, it does not 
clearly and unmistakably show that the veteran's pre-existing 
psychiatric disability was not aggravated by service.  

In this regard, the Board points out that the veteran's 
treating VA physician opined in his September 2003 report 
that, consistent with the veteran's contention, his chronic 
paranoid schizophrenia was likely aggravated by service.  
Although there is no indication that this examiner reviewed 
the service medical records, the Board notes that his 
impression is consistent with the findings and conclusions 
contained in those records.

The only other examiner who addressed this issue indicated in 
the January 1999 VA examination report that he "frankly 
doubted that it was," which is consistent with the service 
separation examination, which found that the veteran was 
psychiatrically normal.  The Board notes, however, that the 
examiner's comment reveals a small bit of uncertainty, and 
finds that although it does not support the veteran's 
contention, it nonetheless does not rise to the level of 
clear and unmistakable evidence, which is necessary to rebut 
the presumption of aggravation.  

As such, because the veteran was found to be psychiatrically 
normal at service entrance, and since the evidence does not 
clearly and unmistakably show that his chronic paranoid 
schizophrenia both existed prior to service and was not 
aggravated by service, and that he currently suffers from 
chronic paranoid schizophrenia that is related to the 
complaints and treatment noted in service, as a matter of 
law, the criteria for service connection have been met.  

In reaching this determination, the Board emphasizes that 
this disposition is required in light of the intervening 
change in the interpretation of the law represented by the 
precedent opinion of the General Counsel of VA, which was 
issued subsequent to the Board's December 2001 decision.

In light of the foregoing, the Board concludes that the 
evidence of record supports a finding that service connection 
is warranted for the veteran's chronic paranoid 
schizophrenia.  See Wagner; VAOPGCPREC 3-2003.


ORDER

Service connection for chronic paranoid schizophrenia is 
granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


